In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 14-606V
                                     Filed: December 1, 2014

* * * * * * * * * * * * * * * *                               UNPUBLISHED
LESLIE HAO, parent of K.H., a minor *
                                    *                         Special Master Gowen
           Petitioner,              *
                                    *                         Joint Stipulation on Damages;
v.                                  *                         Influenza (“Flu”) Vaccine;
                                    *                         Limbic Encephalitis
SECRETARY OF HEALTH                 *
AND HUMAN SERVICES,                 *
                                    *
           Respondent.              *
                                    *
* * * * * * * * * * * * * * * *

Ronald C. Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for petitioner.
Darryl R. Wishard, United States Department of Justice, Washington, DC, for respondent.

                           DECISION ON JOINT STIPULATION1

       On July 14, 2014, Leslie Hao (“petitioner”) filed a petition on behalf of her minor child
K.H. pursuant to the National Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to
-34 (2006). Petitioner alleged that, as a result of receiving an influenza (“flu”) vaccine on
October 4, 2011, K.H. developed limbic encephalitis and its related sequelae. Stipulation ¶ 2, 4,
filed Dec. 1, 2014. Further, petitioner alleged that K.H. experienced residual effects of the injury
for more than six months. Id. at ¶ 4.
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                 1
       On December 1, 2014, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation. Respondent denies that the flu vaccination caused
K.H.’s alleged medical condition, any of her ongoing symptoms, or any other injury. Id. at ¶ 6.
Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

       The parties stipulate that petitioner shall receive the following compensation:

       A lump sum of $150,000.00, in the form of a check payable to petitioner, Leslie Hao,
       as guardian of K.H.’s estate; and

       A lump sum of $2,630.29, in the form of a check payable to petitioner, as
       compensation for the reasonable and necessary expenses paid by her on behalf of
       K.H. for her alleged vaccine related injury.

       These amounts represent compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a). Id. at ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         The clerk of the court SHALL ENTER JUDGMENT in accordance with the terms of
the parties’ stipulation.3

       IT IS SO ORDERED.

                                             s/ Thomas L. Gowen
                                             Thomas L. Gowen
                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                2